              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
              CIVIL CASE NO. 1:19-cv-00063-MR-WCM


HOLLY JEAN NOLAN,                      )
                                       )
                    Plaintiff,         )
                                       )
         vs.                           )        ORDER
                                       )
                                       )
ROBERT WILKIE, Secretary for           )
Department of Veteran Affairs, et al., )
                                       )
                    Defendants.        )
________________________________ )


      THIS MATTER is before the Court on remand from the United States

Court of Appeals for the Fourth Circuit. See Nolan v. Wilkie, 775 F. App’x

124 (4th Cir. 2019).

      The Court previously dismissed the Plaintiff’s Complaint without

prejudice, noting several deficiencies in her pleading. [Doc. 3]. In light of

the Fourth Circuit’s remand, the Court will now allow the Plaintiff an

opportunity to cure those noted deficiencies and to state a facially sufficient

claim for relief. The Plaintiff shall have fourteen (14) days from the entry of

this Order to file an Amended Complaint. Any such Amended Complaint

must be on a civil complaint form, which the Clerk of Court will provide, and
it must refer to the instant civil case number so that it is docketed in the

correct case. Such Amended Complaint must contain a “short and plain

statement of the claim” showing that the Plaintiff is entitled to relief against

each Defendant. See Fed. R. Civ. P. 8(a)(2). The Amended Complaint must

contain all the claims the Plaintiff intends to assert in this action, identify each

Defendant she intends to sue, clearly set forth the factual allegations against

each Defendant, and set forth the basis for the Court’s jurisdiction with

respect to each Defendant. The Plaintiff may not amend her Complaint by

merely adding claims in a piecemeal fashion. The Amended Complaint will

supersede the original Complaint so that any claims omitted from the

Amended Complaint will be deemed waived. See Young v. City of Mt.

Ranier, 238 F.3d 567, 573 (4th Cir. 2001).

      The Plaintiff’s failure to file an Amended Complaint within the time

specified will likely result in the dismissal of this action with prejudice.

Further, any Amended Complaint that is filed will be subject to review

pursuant to 28 U.S.C. § 1915. If such Amended Complaint fails to correct

the deficiencies previously identified by the Court, this action will likely be

dismissed with prejudice.

      IT IS, THEREFORE, ORDERED that the Plaintiff shall have fourteen

(14) days from the entry of this Order to file an Amended Complaint that
                                         2
cures the deficiencies previously identified by the Court. The Plaintiff is

advised that the failure to comply with the Court’s Order and correct the

identified deficiencies will likely result in the dismissal of this action with

prejudice.

      The Clerk of Court is respectfully directed to provide the Plaintiff a civil

complaint form along with a copy of this Order.

      IT IS SO ORDERED.
                            Signed: October 26, 2019




                                           3
